                                           34 Filed 08/02/21
           Case 1:20-cr-00008-RMB Document 35       07/28/21 Page 1 of 1



                      ROTHMAN, SCHNEIDER, SOLOWAY & STERN, LLP
                                       Attorneys at Law
                                 100 Lafayette Street, Suite 501
                                     New York, NY 10013

Franklin A. Rothman                                                           Tel: (212) 571-5500
Jeremy Schneider                                                              Fax: (212) 571-5500
Robert A. Soloway
David Stern

Rachel Perillo
                                                              July 28, 2021
                                                      Sentence is adjourned to
By ECF
Hon. Richard M. Berman                               10/25/21 at 9:30 am. Defense
United States District Judge                         sentence submission is due
Southern District of New York                        10/7/21. Government sentence
500 Pearl Street
New York, New York 10007                              submission is due 10/14/21.

                 Re:    United States v. Hicham Kabbaj
                        20 Cr.08 (RMB)

Dear Judge Berman:                                          8/2/21

     I am the attorney for Hicham Kabbaj, the defendant in the
above-named matter. This letter is respectfully submitted
without objection from AUSA Ni Qian, on behalf of the
government, to request an adjournment of sentencing, currently
scheduled for September 23, 2021 at 10:30 a.m., along with a
corresponding adjournment of the parties’ deadlines to file
sentencing submissions. The reason for this request is that I am
no longer available on September 23 because I will be traveling
in relation to another criminal matter, United States v. Mirsad
Kandic, 17 Cr. 449 (NGG) in the Eastern District of New York.
For this reason, I respectfully seek a sentencing adjournment to
a date in late October 2021.

        I thank your Honor for your attention to this matter.


                                                     Respectfully submitted,

                                                              /s/

                                                     David Stern

cc:     AUSA Ni Qian (by ECF)
        AUSA Andrew Rohrbach (by ECF)
